ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
Trex Enterprises Corporation                  )      ASBCA Nos. 60811, 60812
                                              )
Under Contract No. N00014-04-C-0407 et ar)

APPEARANCES FOR THE APPELLANT:                       Kevin J. Slattum, Esq.
                                                     Aaron S. Ralph, Esq.
                                                      Pillsbury Winthrop Shaw Pittman LLP
                                                      Los Angeles, CA

APPEARANCES FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Kara M. Klaas, Esq.
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: 6 April 2017
                                                       /~2;>7      ,   Wf- ,1! __
                                                  ~~ii~
                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60811, 60812, Appeals ofTrex
Enterprises Corporation, rendered in conformance with the Board's Charter.

       Dated:


                                                  JEFFREYD. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals